                                  Case 19-20831-MAM                   Doc 1       Filed 08/14/19            Page 1 of 40


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Palm Beach Brain and Spine, LLC

2.   All other names debtor       DBA     Neuro Ortho Interventional Services
     used in the last 8 years     DBA     JaxNeuroSpine
     Include any assumed          DBA     Neurological & Orthopedical Institute of FL
     names, trade names and       DBA     Palm Beach Reconstructive Surgery
     doing business as names      DBA     Neuro Ortho Spine Institute

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1447 Medical Park Blvd.
                                  Suite 101
                                  Wellington, FL 33414
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.pbbsneuro.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-20831-MAM                   Doc 1         Filed 08/14/19              Page 2 of 40
Debtor    Palm Beach Brain and Spine, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                 When                                  Case number
                                                   District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor     Midtown Outpatient Surgery Center, LLC                          Relationship

                                                              Southern District of
                                                   District   Florida                       When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 19-20831-MAM                      Doc 1         Filed 08/14/19             Page 3 of 40
Debtor   Palm Beach Brain and Spine, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 19-20831-MAM                    Doc 1         Filed 08/14/19             Page 4 of 40
Debtor    Palm Beach Brain and Spine, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 14, 2019
                                                  MM / DD / YYYY


                             X   /s/ Dr. Amos O. Dare                                                     Dr. Amos O. Dare
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Craig I. Kelley                                                       Date August 14, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Craig I. Kelley 782203
                                 Printed name

                                 Kelley, Fulton & Kaplan, P.L.
                                 Firm name

                                 1665 Palm Beach Lakes Blvd
                                 The Forum - Suite 1000
                                 West Palm Beach, FL 33401
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     561-491-1200                  Email address      dana@kelleylawoffice.com

                                 782203 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                    Case 19-20831-MAM                          Doc 1        Filed 08/14/19           Page 5 of 40




 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 14, 2019                         X /s/ Dr. Amos O. Dare
                                                                       Signature of individual signing on behalf of debtor

                                                                       Dr. Amos O. Dare
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                         Case 19-20831-MAM                      Doc 1         Filed 08/14/19                Page 6 of 40


 Fill in this information to identify the case:
 Debtor name Palm Beach Brain and Spine, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Horizon                                               Various Letters of                                     Unknown                         $0.00                Unknown
 Financial                                                      Protection
 5571 N University Dr
 Suite 104
 Pompano Beach, FL
 33067
 Carecentric                                                    Various Letters of                                     Unknown                         $0.00                Unknown
 Investments I, LLC                                             Protection
 3091 Governors
 Lake Drive
 Suite 500
 Norcross, GA 30071
 Echelon Medical                                                Various Letters of                                     Unknown                         $0.00                Unknown
 Capital                                                        Protection
 Lockbox Services
 206136
 2975 Regent
 Boulevard
 Irving, TX 75063
 Med-Link Medical                                               Various Letters of                                     Unknown                         $0.00                Unknown
 Financial Group                                                Protection
 8833 Perimeter Park
 Boulevard
 Suite 804
 Jacksonville, FL
 32216
 Momentum Funding                                               Various Letters of                                     Unknown                         $0.00                Unknown
 6001 Broken Sound                                              Protection
 Parkway
 Suite 150
 Boca Raton, FL
 33487
 Northern Trust                                                 Final Judgment                                                                                        $1,945,461.17
 Company
 PO Box 75965
 Chicago, IL 60675



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 19-20831-MAM                      Doc 1         Filed 08/14/19                Page 7 of 40



 Debtor    Palm Beach Brain and Spine, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Northern Trust                                                 Guaranty of Note                                                                                        $709,817.01
 Company                                                        secured by
 PO Box 75965                                                   Mortgage on real
 Chicago, IL 60675                                              property located
                                                                at 1447 Medical
                                                                Park Blvd., Units
                                                                101, 102 and 103,
                                                                Wellington, FL
                                                                33414
 Well States                                                    Various Letters of                                     Unknown                         $0.00                Unknown
 Healthcare                                                     Protection
 333 Perry Street
 Suite 302
 Castle Rock, CO
 80104




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 19-20831-MAM                                      Doc 1               Filed 08/14/19                        Page 8 of 40

 Fill in this information to identify the case:

 Debtor name            Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       13,412,202.11

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       13,412,202.11


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            30,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,655,278.18


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,685,278.18




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-20831-MAM                     Doc 1      Filed 08/14/19          Page 9 of 40

 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                  $40.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Branch Banking & Trust
           3.1.     Business Value Checking                                 Checking                        0498                                             $0.00


                    Branch Banking & Trust
                    Neurological & Orthopedical Institute
                    of FL
           3.2.     Business Value Checking                                 Checking                        0471                                         $56.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $96.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1         Filed 08/14/19           Page 10 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                                   Case number (If known)
                Name


        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            473,430.41   -                                   0.00 = ....                $473,430.41
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                           11,040,400.70    -                                  0.00 =....              $11,040,400.70
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                          $11,513,831.11
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Desk - 1
           Conference Table
           Chairs - 20
           Exam Tables - 4                                                                      $0.00                                          $6,000.00


           Viztek CR and Summit Integrity with Quantum
           Q-Rad and Konica                                                                     $0.00                                          $3,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19        Page 11 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                               Case number (If known)
                Name

           Desktop Computers with monitors - 12                                             $0.00                                        $2,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $11,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Cadillac Escalada
                     VIN# 1GYS3HKJ4HR373273
                     This is a leased vehicle                                               $0.00                                      $41,125.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                        $41,125.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 19-20831-MAM                      Doc 1     Filed 08/14/19         Page 12 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                               Case number (If known)
                Name



 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease for medical
                     office space located
                     at:
                     1447 Medical Park
                     Boulevard
                     Suite 101
                     Wellington, FL 33414                 Lease                             $0.00                                                  $0.00


            55.2.    Lease for medical
                     office space located
                     at:
                     4848 Coconut Creek
                     Parkway
                     Suite 200
                     Coconut Creek, FL
                     33063                                Lease                             $0.00                                                  $0.00


            55.3.    Lease for medical
                     office space located
                     at:
                     644 Cesery
                     Boulevard
                     Jacksonville, FL
                     32211                                Lease                             $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19       Page 13 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                              Case number (If known)
                Name


        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Palm Beach Brain & Spine, LLC v. Cassidy Camp
           Case Number 502019CA006841XXXXMB
           Circuit Court of the 15th Judicial Circuit in and for Palm
           Beach County, Florida                                                                                                     Unknown
           Nature of claim
           Amount requested                                              $0.00


           Palm Beach Brain & Spine, LLC v. Steve Bowman
           502018CA015548
           Circuit Court of the 15th Judicial Circuit in and for Palm
           Beach County, Florida                                                                                                     Unknown
           Nature of claim
           Amount requested                                              $0.00


           Palm Beach Brain & Spine, LLC, assignee of Felix Than
           v. State Farm Mutual Automobile Insurance
           50-2016-SC-005460-XXXX-SB                                                                                                 Unknown
           Nature of claim        Personal Injury Protection
                                  Claim
           Amount requested                            $0.00


           Palm Beach Brain & Spine, LLC, as assignee of Puentes
           Leticia v. United Automobile Insurance Company
           50-2016-CC-007356-XXXX-SB                                                                                                 Unknown
           Nature of claim         Personal Injury Protection
                                   Claim
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Letter of Protection for services provided to OG
           Lien in favor of Gallop                                                                                                 $44,149.00


           Letter of Protection for services provided to JN
           Lien in favor of Momentum                                                                                               $53,315.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19       Page 14 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                              Case number (If known)
                Name



           Letter of Protection for services provided to JM
           Lien in favor of Momentum                                                                                        $18,050.00


           Letter of Protection for services provided to AS
           Lien in favor of Momentum                                                                                        $62,650.00


           Letter of Protection for services provided to SP
           Lien in favor of Momentum                                                                                        $12,000.00


           Letter of Protection for services provided to FC
           Lien in favor of Momentum                                                                                        $46,300.00


           Letter of Protection for services provided to AET
           Lien in favor of Momentum                                                                                        $22,900.00


           Letter of Protection for services provided to JD
           Lien in favor of Med-Link                                                                                        $83,170.00


           Letter of Protection for services provided to RP
           Lien in favor of Med-Link                                                                                        $36,570.00


           Letter of Protection for services provided to SK
           Lien in favor of American Horizon                                                                                $19,400.00


           Letter of Protection for services provided to MR
           Lien in favor of American Horizon                                                                                $46,355.00


           Letter of Protection for services provided to SN
           Lien in favor of American Horizon                                                                                $37,110.00


           Letter of Protection for services provided to RA
           Lien in favor of American Horizon                                                                                $26,590.00


           Letter of Protection for services provided to MT
           Lien in favor of Echelon                                                                                           $8,250.00


           Letter of Protection for services provided to GG
           Lien in favor of Echelon                                                                                         $22,210.00


           Letter of Protection for services provided to CJ
           Lien in favor of Echelon                                                                                         $17,330.00


           Letter of Protection for services provided to MM
           Lien in favor of Echelon                                                                                         $22,080.00


           Letter of Protection for services provided to LK
           Lien in favor of Echelon                                                                                         $32,125.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19       Page 15 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                              Case number (If known)
                Name



           Letter of Protection for services provided to TK
           Lien in favor of Echelon                                                                                         $48,890.00


           Letter of Protection for services provided to TCB
           Lien in favor of Echelon                                                                                         $23,474.00


           Letter of Protection for services provided to WR
           Lien in favor of Echelon                                                                                         $42,800.00


           Letter of Protection for services provided to SN
           Lien in favor of Echelon                                                                                         $34,120.00


           Letter of Protection for services provided to JL
           Lien in favor of Echelon                                                                                         $37,390.00


           Letter of Protection for services provided to PB
           Lien in favor of Echelon                                                                                         $23,200.00


           Letter of Protection for services provided to DM
           Lien in favor of Echelon                                                                                         $30,580.00


           Letter of Protection for services provided to BS
           Lien in favor of Echelon                                                                                         $29,640.00


           Letter of Protection for services provided to WT
           Lien in favor of Echelon                                                                                         $33,090.00


           Letter of Protection for services provided to BB
           Lien in favor of Echelon                                                                                         $25,685.00


           Letter of Protection for services provided to DC
           Lien in favor of Echelon                                                                                         $23,740.00


           Letter of Protection for services provided to MK
           Lien in favor of Echelon                                                                                         $54,365.00


           Letter of Protection for services provided to DJ
           Lien in favor of Echelon                                                                                         $31,055.00


           Letter of Protection for services provided to JD
           Lien in favor of Echelon                                                                                         $18,100.00


           Letter of Protection for services provided to LW
           Lien in favor of Echelon                                                                                         $16,850.00


           Letter of Protection for services provided to PF
           Lien in favor of Echelon                                                                                         $21,185.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19       Page 16 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                              Case number (If known)
                Name



           Letter of Protection for services provided to DD
           Lien in favor of Echelon                                                                                         $27,545.00


           Letter of Protection for services provided to RP
           Lien in favor of Echelon                                                                                           $2,300.00


           Letter of Protection for services provided to AA
           Lien in favor of Echelon                                                                                         $43,730.00


           Letter of Protection for services provided to LL
           Lien in favor of Echelon                                                                                         $26,345.00


           Letter of Protection for services provided to RM
           Lien in favor of Echelon                                                                                         $29,550.00


           Letter of Protection for services provided to ND
           Lien in favor of Echelon                                                                                         $17,160.00


           Letter of Protection for services provided to CVW
           Lien in favor of Echelon                                                                                         $31,350.00


           Letter of Protection for services provided to ET
           Lien in favor of Echelon                                                                                           $5,825.00


           Letter of Protection for services provided to PJ
           Lien in favor of Echelon                                                                                         $19,370.00


           Letter of Protection for services provided to ED
           Lien in favor of Echelon                                                                                         $30,105.00


           Letter of Protection for services provided to HA
           Lien in favor of Echelon                                                                                         $29,030.00


           Letter of Protection for services provided to JP
           Lien in favor of Echelon                                                                                         $17,045.00


           Letter of Protection for services provided to RN
           Lien in favor of Echelon                                                                                         $18,950.00


           Letter of Protection for services provided to PM
           Lien in favor of Echelon                                                                                         $14,815.00


           Letter of Protection for services provided to CF
           Lien in favor of Echelon                                                                                         $14,720.00


           Letter of Protection for services provided to DB
           Lien in favor of Echelon                                                                                         $13,160.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19       Page 17 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                              Case number (If known)
                Name



           Letter of Protection for services provided to KW
           Lien in favor of Echelon                                                                                         $13,757.00


           Letter of Protection for services provided to MM
           Lien in favor of Echelon                                                                                         $21,160.00


           Letter of Protection for services provided to JB
           Lien in favor of Echelon                                                                                         $30,745.00


           Letter of Protection for services provided to PJ
           Lien in favor of Echelon                                                                                         $20,900.00


           Letter of Protection for services provided to SB
           Lien in favor of Echelon                                                                                         $23,835.00


           Letter of Protection for services provided to FJ
           Lien in favor of Echelon                                                                                         $15,450.00


           Letter of Protection for services provided to LS
           Lien in favor of Echelon                                                                                         $18,955.00


           Letter of Protection for services provided to AT
           Lien in favor of Echelon                                                                                         $25,170.00


           Letter of Protection for services provided to AV
           Lien in favor of Echelon                                                                                         $24,090.00


           Letter of Protection for services provided to EL
           Lien in favor of Echelon                                                                                         $25,935.00


           Letter of Protection for services provided to MVJ
           Lien in favor of Echelon                                                                                         $15,320.00


           Letter of Protection for services provided to RP
           Lien in favor of Echelon                                                                                         $15,095.00


           Letter of Protection for services provided to SK
           Lien in favor of Echelon                                                                                         $16,045.00


           Letter of Protection for services provided to RJ
           Lien in favor of Echelon                                                                                           $7,900.00


           Letter of Protection for services provided to RMC
           Lien in favor of Echelon                                                                                         $18,390.00


           Letter of Protection for services provided to FMY
           Lien in favor of Echelon                                                                                         $36,930.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1      Filed 08/14/19       Page 18 of 40

 Debtor         Palm Beach Brain and Spine, LLC                                              Case number (If known)
                Name



           Letter of Protection for services provided to SJ
           Lien in favor of Echelon                                                                                           $43,470.00


           Letter of Protection for services provided to HS
           Lien in favor of Echelon                                                                                           $27,285.00




 78.       Total of Part 11.                                                                                             $1,846,150.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                      Case 19-20831-MAM                              Doc 1            Filed 08/14/19                 Page 19 of 40

 Debtor          Palm Beach Brain and Spine, LLC                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $96.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $11,513,831.11

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $11,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $41,125.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,846,150.00

 91. Total. Add lines 80 through 90 for each column                                                       $13,412,202.11             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $13,412,202.11




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                     Case 19-20831-MAM                        Doc 1          Filed 08/14/19         Page 20 of 40

 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   American Horizon Financial                     Describe debtor's property that is subject to a lien                     Unknown                       $0.00
       Creditor's Name                                Various Letters of Protection
       5571 N University Dr
       Suite 104
       Pompano Beach, FL 33067
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Carecentric Investments I,
 2.2                                                                                                                           Unknown                       $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Various Letters of Protection
       3091 Governors Lake Drive
       Suite 500
       Norcross, GA 30071
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case 19-20831-MAM                        Doc 1          Filed 08/14/19         Page 21 of 40

 Debtor       Palm Beach Brain and Spine, LLC                                                          Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Echelon Medical Capital                        Describe debtor's property that is subject to a lien                     Unknown         $0.00
       Creditor's Name                                Various Letters of Protection
       Lockbox Services 206136
       2975 Regent Boulevard
       Irving, TX 75063
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Med-Link Medical Financial
 2.4                                                                                                                           Unknown         $0.00
       Group                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                Various Letters of Protection
       8833 Perimeter Park
       Boulevard
       Suite 804
       Jacksonville, FL 32216
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Momentum Funding                               Describe debtor's property that is subject to a lien                     Unknown         $0.00
       Creditor's Name                                Various Letters of Protection
       6001 Broken Sound
       Parkway
       Suite 150
       Boca Raton, FL 33487
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                     Case 19-20831-MAM                        Doc 1          Filed 08/14/19         Page 22 of 40

 Debtor       Palm Beach Brain and Spine, LLC                                                          Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Well States Healthcare                         Describe debtor's property that is subject to a lien                      Unknown           $0.00
       Creditor's Name                                Various Letters of Protection
       333 Perry Street
       Suite 302
       Castle Rock, CO 80104
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Wells Fargo As CTL AGT                         Describe debtor's property that is subject to a lien                     $30,000.00   $41,125.00
       Creditor's Name                                2017 Cadillac Escalada
       P.O Box 9000                                   VIN# 1GYS3HKJ4HR373273
       Lutherville Timonium, MD                       This is a leased vehicle
       21094
       Creditor's mailing address                     Describe the lien
                                                      Lease
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/19/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 19-20831-MAM                   Doc 1         Filed 08/14/19              Page 23 of 40

 Debtor       Palm Beach Brain and Spine, LLC                                                    Case number (if know)
              Name

 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.           $30,000.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        LITVAK BEASLEY WILSON & BALL, LLP
        226 East Government Street                                                                        Line   2.2
        Birmingham, AL 35202




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-20831-MAM                            Doc 1           Filed 08/14/19                    Page 24 of 40

 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          $0.00      $0.00
           Palm Beach County - Tax Collector                         Check all that apply.
           301 North Olive Avenue                                       Contingent
           West Palm Beach, FL 33401                                    Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $1,945,461.17
           Northern Trust Company                                                      Contingent
           PO Box 75965                                                                Unliquidated
           Chicago, IL 60675                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Final Judgment
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $709,817.01
           Northern Trust Company                                                      Contingent
           PO Box 75965                                                                Unliquidated
           Chicago, IL 60675                                                           Disputed
           Date(s) debt was incurred
                                                                                                   Guaranty of Note secured by Mortgage on real
                                                                                   Basis for the claim:
           Last 4 digits of account number                                         property located at 1447 Medical Park Blvd., Units 101, 102 and 103,
                                                                                   Wellington, FL 33414
                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims
Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   26644                                           Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1       Filed 08/14/19              Page 25 of 40

 Debtor       Palm Beach Brain and Spine, LLC                                                      Case number (if known)
              Name


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                           0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                   2,655,278.18

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                      2,655,278.18




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 19-20831-MAM                    Doc 1        Filed 08/14/19       Page 26 of 40

 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Lease for real property
             lease is for and the nature of               located 644 Cesery
             the debtor's interest                        Boulevard,
                                                          Jacksonville, FL 32211
                  State the term remaining
                                                                                        644 Cesery Corporation
             List the contract number of any                                            P.O. 2426
                   government contract                                                  Orange Park, FL 32067


 2.2.        State what the contract or                   Lease for medical
             lease is for and the nature of               office space located
             the debtor's interest                        4848 Coconut Creek
                                                          Parkway, Unit 200,
                                                          Coconut Creek, FL
                                                          33063
                  State the term remaining
                                                                                        Hamsa Hand Holdings LLC,
             List the contract number of any                                            2700 West Cypress Creek Road, Suite C-10
                   government contract                                                  Fort Lauderdale, FL 33309




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 19-20831-MAM                   Doc 1     Filed 08/14/19         Page 27 of 40

 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 28 of 40




 Fill in this information to identify the case:

 Debtor name         Palm Beach Brain and Spine, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,053,627.61
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,761,868.94
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,933,894.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 29 of 40
 Debtor       Palm Beach Brain and Spine, LLC                                                           Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    CARECENTRIC                                      Breach of contract         15th Judicial Circuit                         Pending
               INVESTMENTS I, LLC, F/K/A                                                   205 N Dixie Highway                           On appeal
               CARECENTRIC-GALLOP P.I.                                                     West Palm Beach, FL 33401
                                                                                                                                         Concluded
               CAPITAL PARTNERS, LLC, a
               Delaware limited liability
               company v.
               PALM BEACH BRAIN &
               SPINE, LLC individually and
               d/b/a MIDTOWN
               REHABILITATION CENTER
               d/b/a MIDTOWN REHAB AND
               AQUATIC THERAPY d/b/a
               NEUROLOGICAL &
               ORTHOPEDIC INSTITUTE OF
               FLORIDA, and d/b/a
               NEUROLOGICAL &
               ORTHOPEDIC INSTITUTE OF
               FL, a Florida limited liability
               company;
               PALM BEACH BRAIN &
               SPINE, P.A., a dissolved
               Florida corp
               CASE NO. 2017-CA-010593




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-20831-MAM                        Doc 1        Filed 08/14/19             Page 30 of 40
 Debtor       Palm Beach Brain and Spine, LLC                                                           Case number (if known)



               Case title                                       Nature of case             Court or agency's name and            Status of case
               Case number                                                                 address
       7.2.    Palm Beach Brain & Spine,                        Breach of contract         15th Judicial Circuit                    Pending
               LLC v. Cassidy Camp                                                         205 N Dixie Highway                      On appeal
               502019CA006841XXXXMB                                                        West Palm Beach, FL 33401                Concluded

       7.3.    Palm Beach Brain & Spine,                        Breach of contract         15th Judicial Circuit                    Pending
               LLC v. Steve Bowman                                                         205 N Dixie Highway                      On appeal
               502018CA015548                                                              West Palm Beach, FL 33401                Concluded

       7.4.    Northern Trust Company v.                        Breach of contract         15th Judicial Circuit                    Pending
               Midtown Outpatient Surgery                                                  205 N Dixie Highway                      On appeal
               Center, LLC, et al.                                                         West Palm Beach, FL 33401
                                                                                                                                    Concluded
               502019-CA-004818-XXXX-MB

       7.5.    Anne Gannon v. Wycliffe                          Annual Validation          15th Judicial Circuit                    Pending
               Dental Center, Inc., et al.                      Tax Warrants               205 N Dixie Highway                      On appeal
               50-2019-CA-006411-XXXX-MB                                                   West Palm Beach, FL 33401
                                                                                                                                    Concluded

       7.6.    Alfonso Blasquez.                                Petition for               15th Judicial Circuit                    Pending
               Interventional Pain and                          Equitable                  205 N Dixie Highway                      On appeal
               Wellness Institute, et al.                       Distribution               West Palm Beach, FL 33401
                                                                                                                                    Concluded
               50-2017-CA-009870-XXXX-MB

       7.7.    Palm Beach Brain & Spine,                        Personal Injury            15th Judicial Circuit                    Pending
               LLC, assignee of Felix Than v.                   Protection Claim           205 N Dixie Highway                      On appeal
               State Farm Mutual                                                           West Palm Beach, FL 33401
                                                                                                                                    Concluded
               Automobile Insurance
               50-2016-SC-005460-XXXX-SB

       7.8.    Palm Beach Brain & Spine,                        Personal Injury            15th Judicial Circuit                    Pending
               LLC, as assignee of Puentes                      Protection Claim           205 N Dixie Highway                      On appeal
               Leticia v. United Automobile                                                West Palm Beach, FL 33401
                                                                                                                                    Concluded
               Insurance Company
               50-2016-CC-007356-XXXX-SB

       7.9.    Momentum Funding, LLC v.                         Breach of                  American Arbitration                     Pending
               Palm Beach Brain & Spine,                        Contract                   Assoc.                                   On appeal
               LLC                                                                         120 Broadway
                                                                                                                                    Concluded
               01-18-0003-4089                                                             21st Floor
                                                                                           New York, NY 10271

       7.10 Med-Link Capital, LLC and                           Breach of                  American Arbitration                     Pending
       .    Medical Financial Group                             Contract                   Assoc.                                   On appeal
               Holdings, LLC v. Palm Beach                                                 120 Broadway
                                                                                                                                    Concluded
               Brain & Spine LLC,                                                          21st Floor
               01-18-0003-4102                                                             New York, NY 10271


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-20831-MAM                         Doc 1         Filed 08/14/19              Page 31 of 40
 Debtor        Palm Beach Brain and Spine, LLC                                                             Case number (if known)



               Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.1.    Kelley, Fulton & Kaplan, P.L.
                1665 Palm Beach Lakes
                Boulevard
                The Forum - Suite 1000
                West Palm Beach, FL 33401                                                                                                        $27,500.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
               Address                                          payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 32 of 40
 Debtor        Palm Beach Brain and Spine, LLC                                                          Case number (if known)




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care
       15.1.     Palm Beach Brain & Spine,                      Medical Practice
                 LLC
                 1447 Medical Park Boulevard
                                                                Location where patient records are maintained (if different from       How are records kept?
                 Suite 101                                      facility address). If electronic, identify any service provider.
                 Wellington, FL 33414                           1447 Medical Park Boulevard, Suite 101                                 Check all that apply:
                                                                Wellington, FL 33414
                                                                                                                                          Electronically
                                                                                                                                          Paper

       15.2.     Palm Beach Brain & Spine,                      Medical Practice
                 LLC
                 4848 Coconut Creek
                                                                Location where patient records are maintained (if different from       How are records kept?
                 Parkway                                        facility address). If electronic, identify any service provider.
                 Suite 200                                      4848 Coconut Creek Parkway                                             Check all that apply:
                 Pompano Beach, FL 33063                        Suite 200
                                                                Coconut Creek, FL 33063
                                                                                                                                          Electronically
                                                                                                                                          Paper

       15.3.     Palm Beach Brain & Spine,                      Medical practice
                 LLC
                 644 Cesery Boulevard
                                                                Location where patient records are maintained (if different from       How are records kept?
                 Jacksonville, FL 32211                         facility address). If electronic, identify any service provider.
                                                                644 Cesery Boulevard                                                   Check all that apply:
                                                                Jacksonville, FL 32211
                                                                                                                                          Electronically
                                                                                                                                          Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Social Security Numbers
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 33 of 40
 Debtor      Palm Beach Brain and Spine, LLC                                                            Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 34 of 40
 Debtor      Palm Beach Brain and Spine, LLC                                                            Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kriss Hammond, CPA
                    1935 Commerce Lane
                    Suite 6
                    Jupiter, FL 33458

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 35 of 40
 Debtor      Palm Beach Brain and Spine, LLC                                                            Case number (if known)



       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Amos Dare, M.D.                                1447 Medical Park Boulevard                         Manager
                                                      Suite 101
                                                      Wellington, FL 33414
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Amose Dare and Maria                           1447 Medical Park Boulevard                                                               100%
       Marchetti TBTE Trus                            Wellington, FL 33414



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-20831-MAM                       Doc 1         Filed 08/14/19             Page 36 of 40
 Debtor      Palm Beach Brain and Spine, LLC                                                            Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 14, 2019

 /s/ Dr. Amos O. Dare                                                   Dr. Amos O. Dare
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 19-20831-MAM                      Doc 1        Filed 08/14/19              Page 37 of 40

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Palm Beach Brain and Spine, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Amos Dare and Maria Marchetti TBTE Trust                                             100%                                       Member
 1447 Medical Park Boulevard
 Wellington, FL 33414


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 14, 2019                                                        Signature /s/ Dr. Amos O. Dare
                                                                                            Dr. Amos O. Dare

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 19-20831-MAM                     Doc 1        Filed 08/14/19   Page 38 of 40




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Palm Beach Brain and Spine, LLC                                                             Case No.
                                                                                  Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       August 14, 2019                                           /s/ Dr. Amos O. Dare
                                                                       Dr. Amos O. Dare/Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 19-20831-MAM   Doc 1   Filed 08/14/19   Page 39 of 40



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            American Horizon Financial
            5571 N University Dr
            Suite 104
            Pompano Beach, FL 33067


            Carecentric Investments I, LLC
            3091 Governors Lake Drive
            Suite 500
            Norcross, GA 30071


            Echelon Medical Capital
            Lockbox Services 206136
            2975 Regent Boulevard
            Irving, TX 75063


            Hamsa Hand Holdings LLC,
            2700 West Cypress Creek Road, Suite C-10
            Fort Lauderdale, FL 33309


            LITVAK BEASLEY WILSON & BALL, LLP
            226 East Government Street
            Birmingham, AL 35202


            Med-Link Medical Financial Group
            8833 Perimeter Park Boulevard
            Suite 804
            Jacksonville, FL 32216


            Momentum Funding
            6001 Broken Sound Parkway
            Suite 150
            Boca Raton, FL 33487


            Northern Trust Company
            PO Box 75965
            Chicago, IL 60675


            Palm Beach County - Tax Collector
            301 North Olive Avenue
            West Palm Beach, FL 33401


            Well States Healthcare
            333 Perry Street
            Suite 302
            Castle Rock, CO 80104
Case 19-20831-MAM   Doc 1   Filed 08/14/19   Page 40 of 40




        Wells Fargo As CTL AGT
        P.O Box 9000
        Lutherville Timonium, MD 21094
